Per Curiam.

A written contract may be cancelled and terminated by a paroi agreement. Evidence offered to establish such fact does not tend to modify or vary the terms of the written contract, but goes to establish termination, not variation. Parol evidence is admissible to show termination of a written contract and that a new oral contract was entered into by the parties. It was error to exclude the proof offered by defendant to establish such fact.
The judgment should be reversed, and new trial ordered, with $30 costs to appellant to abide the event.
Hammer, Church and Eder, JJ., concur.
Judgment reversed, etc.